DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least a part of the apparatus”.  It is unclear what part of the apparatus is “trigger switching off”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al PG PUB 2006/0221938 in view of KIM PG PUB 2014/0280430.

“…at least a part of the wide area network circuit” will be interpreted as WAN circuit as a whole.
Re Claims 1, 20 and 22, Lin et al in figure 1 teaches an apparatus 100 (includes Computer readable storage) includes RJ45 102 (wide area network circuit) configured to transmit VOIP; RJ11 104 (a phone connection circuit) to receive voice call signal from a phone; VOIP Protocol module (a processor circuit) to generate VOIP based on the voice call signal received by the RJ 11 104; Voltage Comparator 120 (a power management circuit) for determining a power down mode if the supply voltage drops below a voltage threshold [0016-0018] wherein the power source can a battery.  Lin et al teaches the power down condition is determined by comparing the voltage supplied to the VOIP system with a threshold voltage level.  When the measured voltage is less than the threshold voltage, a power down condition of the VOIP system is identified.
Lin et al fails to teach the power management circuit to trigger switching off the WAN circuit (VOIP module).  However, KIM teaches a battery management circuit that monitors the state of the battery and control power usage of other circuit elements of the hardware platform to conserve battery power [0039].  By combining the teachings, during power down condition of the VOIP module, the battery management circuit can trigger the VOIP module to be switched off to conserve the battery life.  One skilled in the art would have been motivated to have combined the battery management circuit of KIM into the teaching of LIN et al to conserve the battery life when a power down condition of the VOIP module is determined.  Therefore it would have been obvious to one skilled in the art to have combined the teachings.

Re Claim 3, when the voltage comparator 120 voltage is not below threshold condition, the apparatus operates in non-emergency mode deactivating the backup mode.
Re Claim 4, customer premise equipment (apparatus) can support Ethernet connection (LAN and bus circuitry) [0024].
Re Claim 5, RJ45 102 is part of the emergency part of the apparatus.
Re Claim 6, RJ11 Port Switching Circuit 116 (a foreign exchange station circuit) is coupled to the RJ11 104 as part of the emergency part of the apparatus.
Re Claim 7, Lin et al teaches voltage comparator circuit 120 for determining whether the voltage supply is higher or lower than a prescribed threshold to enable backup operation (the emergency call demand). Lin et al fails to explicitly teach a current detection circuit.  Examiner takes notice current detector are available to one skilled to determine whether adequate current is supplied for proper operation.  One skilled in the art would have been motivated include the current detector in the apparatus for fault detection and to enable switchover operation
Re Claim 8, apparatus includes a processor circuit (a network processor) but fails to explicitly teach being implemented as a system on chip.  Examiner takes notice that processor circuit can be implemented as system on chip.  Therefore it would have been obvious to one skilled in the art to have implemented the processor circuit as a system on chip.

Re Claim 11, Lin et al teaches the apparatus can be power by AC input 118 to supply the DC to the Voltage comparator.   Lin et al fails to explicitly teach “powered by the battery in the power down mode”.  Examiner takes notice that backup battery provides reliable power supply.  One skilled in the art would have been motivated to have provided a backup battery to the apparatus to supply backup power when power down mode is detected in the AC input 118 outage for reliability.
Re Claim 12, battery energy capacity can be less than 3Wh and is a matter of design choice.
Re Claim 13, port switching circuit connects the battery to the RJ 11 104 when power down mode to provide the backup mode connection.
Re Claims 14, 15, the battery is disconnected from the VOIP module (processor circuit) in the power down mode because battery is not needed in the module to conserve battery supply and the battery is connected to the module when emergency calling is needed.
 Re Claims 16, 17, battery is disconnected from RJ45 102 (wide area network circuit) and the VOIP module when voltage comparator (voltage detection circuit) determines the voltage supply is above/below threshold to conserve battery power and to operate the apparatus in normal mode/emergency mode.
Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered but they are not persuasive.
nd:  Claim 1 recites “switching off at least a part of the Wide area network circuit”.  Specification page 4 discloses that the Wide area network circuit may be DSL, cable modem, PON or wireless transceiver.  It is unclear what “at least a part” of the WAN circuit is being switched off.  It appears that the WAN circuit as a whole is being switched off.
Applicant’s arguments with respect to claim(s) 1-17, 20-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHI HO A LEE/Primary Examiner, Art Unit 2472